—Appeal by the People from an order of the Supreme Court, Queens County *447(Grosso, J.), dated June 12, 2000, which granted those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the order is reversed, on the law, those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony are denied, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
The defendant was arrested during a so-called buy and bust operation after an undercover officer observed him give a quantity of pills to a man on the street in exchange for a $10 bill at 160th Street and Jamaica Avenue in Queens County. The defendant moved, inter alia, to suppress certain items, including narcotics found on his person, as well as identification testimony by an undercover police officer, on the ground that the police did not have probable cause for his arrest. The Supreme Court concluded that the People failed to establish probable cause for the defendant’s arrest and granted his motion (see People v Hartman, 184 Misc 2d 801).
The People established probable cause for the defendant’s arrest based on the testimony of the arresting officer regarding the information transmitted to him by the undercover officer (see People v Ketcham, 93 NY2d 416, 419-420; People v Washington, 87 NY2d 945). The undercover officer transmitted his observation of the exchange of pills for money, a description of the seller and the seller’s location. The defendant, who fit the description, was detained by the arresting officer and placed under arrest after the arresting officer received a transmission from the undercover officer confirming that the defendant was the seller.
The Supreme Court concluded, however, that the information transmitted by the undercover officer that the defendant exchanged a quantity of pills for a $10 bill was insufficient to establish that the officers had probable cause to believe that a crime had occurred. The Supreme Court held that in the absence of evidence of such additional factors as the officers’ experience or that the conduct occurred in an area known for narcotics activity, the transaction was subject to an innocent interpretation. We disagree.
Probable cause does not require proof beyond a reasonable doubt, but merely information which would lead a reasonable person who possesses the same expertise as the officers to conclude, under the circumstances, that a crime is being or was committed (see People v McRay, 51 NY2d 594, 602; People v Guo Fa Liu, 271 AD2d 695, 696). The amount of money paid *448for the pills is consistent with the sale of illegal narcotics, rather than an exchange of an over the counter remedy. The absence of explicit evidence as to prior drug activity in this location or the officers’ experience in narcotics investigations does not preclude a finding of probable cause where there is evidence of a transfer of cash for items believed to contain a controlled substance (see People v Carmona, 208 AD2d 369; see also People v McRay, supra at 604). Accordingly, those branches of the defendant’s motion which were to suppress physical evidence and identification testimony should be denied. O’Brien, J.P., Schmidt and Townes, JJ., concur.